Citation Nr: 0738988	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right elbow with arthritis (right elbow 
disability), currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of the 
removal of the right fifth metacarpal with bone graft, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for a donor site scar 
of the left tibia.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to March 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the veteran's claims 
seeking increased ratings for his right elbow disability, the 
residuals of the removal of the right fifth metacarpal with 
bone graft, and for a donor site scar of the left tibia, and 
to service connection for hypertension, gout, bilateral 
hearing loss and tinnitus.

In a January 2004 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus and 
assigned noncompensable and 10 percent evaluations, 
respectively.  As such, these issues are no longer pending 
before VA.

In August 2005, the veteran testified at a hearing held at 
the local VA office before the undersigned Veterans Law 
Judge.  At the proceeding, the Veterans Law Judge granted the 
veteran's request to hold the record open for 60 days so that 
he could file evidence in support of his appeal.  In 
September 2005, the veteran submitted additional evidence in 
support of his claims that was accompanied by a waiver of RO 
consideration.  This evidence will be considered by the Board 
in the adjudication of this appeal.

In September 2005, The American Legion submitted the 
veteran's completed a VA Form 21-22, "Appointment of 
Veterans Service Organization as Claimant's Representative," 
in favor of that organization.  As such, in December 2005, 
the Board transferred the claims folder to The American 
Legion so that that organization could submit written 
argument in support of the veteran's appeal.  In the 
intervening period, while pending review, the evidence 
received with a waiver shows that the veteran underwent right 
elbow surgery.  Because the claims folder was at the Board, 
to date, the RO has not had the opportunity to consider this 
medical evidence, or to take further action on the veteran's 
right elbow disability claim.  In October 2007, The American 
Legion filed written argument in support of the veteran's 
appeal.

In November 2007, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The veteran's claims for increased ratings for his right 
elbow disability and for the residuals of the removal of the 
right fifth metacarpal with bone graft and for a donor site 
scar of the left tibia are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
veteran's hypertension was first manifested many years after 
service and is not related to disease or injury in service. 

2.  The preponderance of the evidence shows that the 
veteran's gout was not present in service and was first 
manifested many years after service and is not related to a 
disease or injury in service.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

3.  Gout was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In a February 2003 letter, the RO notified the veteran of the 
first element, i.e., evidence indicating that his 
hypertension and gout were related to or had their onset 
during service or within a presumptive period.  The letter 
also satisfied the second and third elements because it 
notified him of the evidence that he was responsible for 
submitting and identified the evidence that VA would obtain.  
As to the fourth element, VA essentially advised the veteran 
to submit to VA any pertinent evidence in his possession that 
might substantiate his claims.

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, inadequate notice was provided to the veteran 
regarding the fourth and fifth elements.  In this decision, 
because the preponderance of the evidence is against his 
claims of service connection for hypertension and gout, he 
has not been prejudiced since any issues regarding an 
evaluation of the degree of disability and an appropriate 
effective date are moot.  

In addition, given his contentions and his August 2005 
testimony, the veteran has demonstrated his affirmative 
understanding, i.e., he had actual knowledge of what was 
necessary to substantiate the claims.  Thus, the purpose of 
the notice, to ensure that he had the opportunity to 
participate meaningfully in the adjudication process, was not 
frustrated because he had actual knowledge of what was 
necessary to substantiate his claim prior to the Board's 
consideration of this matter, ensuring the essential fairness 
of the adjudication.  See Sanders; Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007) (holding that actual knowledge by 
the claimant cures defect in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claims and thus the essential fairness of 
the adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the service medical 
records and pertinent post-service private and VA records.  
In addition, he testified at an August 2005 Board hearing and 
a transcript of that proceeding is of record.  The Board 
acknowledges that the record shows that the veteran receives 
regular VA care, and VA treatment records, dated since 
October 2005, have not been associated with the claims 
folder.  The record, however, shows that the veteran has been 
diagnosed as having both conditions, and his appeal of the 
RO's adverse determinations turns on whether either condition 
is related to or had its onset during service or within the 
first post-service year.  

Although VA is deemed to have constructive knowledge of 
documents that are generated by VA agents or employees, a 
remand to obtain those records and readjudicate the claim is 
not required because the records would not be determinative 
of the claim.  The recent VA outpatient treatment records 
uniformly show that the veteran had 20-year history of 
hypertension and that his gout developed after service, and 
the veteran has acknowledged that both conditions became 
manifest many years after his discharge from active duty.  

Pursuant to 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007), VA is required to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for benefits so long as he 
"adequately identifies those records and authorizes the 
Secretary to obtain them," and VA's duty to secure records 
extends only to relevant records.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1); Hyatt v. Nicholson, 21 Vet. 
App. 390, 394 (2007) (defining relevant evidence for purposes 
of 38 U.S.C.A. § 5103A); see also Loving v. Nicholson, 19 
Vet. App. 96, 102 (2005).  Here, because the records are not 
pertinent, VA is under no obligation to associate them with 
the claims folder.

The Board also acknowledges that, to date, VA has neither 
afforded the veteran an examination nor solicited a medical 
opinion as to the onset and/or etiology of these 
disabilities.  Under 38 U.S.C.A. § 5103A(d)(2), VA must 
provide a medical examination and/or obtain a medical opinion 
when there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The veteran does not report having either hypertension or 
gout since service or for many years thereafter, and the 
medical evidence shows that both conditions had their onset 
many years after his discharge from active duty.  Indeed, in 
sworn testimony, he reported that the conditions developed 
many years after his discharge from active duty and that 
there was no medical evidence even suggesting a link to his 
military service.  Further, the disabilities are not the type 
that are observable by a lay person.  See 38 C.F.R. 
§ 3.159(a)(2) (2007).  In light of the foregoing, there is no 
reasonable possibility that a VA examination would result in 
pertinent findings.  Thus, VA is not required to afford him a 
medical examination and/or obtain medical opinions as to the 
etiology or onset the claimed disorders.  

In light of the above, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of his claims of service connection for 
hypertension and gout.  

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if it becomes manifest to a degree of 10 percent 
within the presumptive period; the presumptive period for 
hypertension is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service medical records are negative for any hypertension or 
for gout and the veteran does not contend otherwise.  Indeed, 
at the August 2005 hearing, he acknowledged that both 
disabilities developed many years after service, which is 
consistent with the assessments noted in the VA outpatient 
treatment records.  Further, the veteran testified that no 
examiner had ever even suggested to him that they were 
related to or had their onset during service.  In fact, he 
reported that he had filed claims seeking service connection 
because he was being treated by VA for these disorders.

Because there is no evidence that he veteran was diagnosed as 
having hypertension within one year of his discharge from 
active duty, presumptive service connection as a chronic 
disease under 38 C.F.R. § 3.309(a) is not warranted.  
Further, although the post-service evidence shows that the 
veteran has both disorders, in the absence of any medical 
evidence linking either condition to service, the 
preponderance of the evidence is against these claims and 
service connection is must be denied.


ORDER

Service connection for hypertension is denied.

Service connection for gout is denied.



REMAND

In his statements and August 2005 testimony, the veteran 
reported that his right elbow disability, his residuals of 
the removal of the right fifth metacarpal with bone graft, 
and his donor site scar on the right tibia had worsened since 
the most recent VA examination, which was conducted in 
February 2003.  Because the veteran has reported that his 
service-connected disabilities have increased in severity 
since the February 2003 VA examination, VA is required to 
afford him a contemporaneous VA examination to assess the 
current nature, extent and severity of these conditions.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. at 403; see also VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board 
must remand these claims.  

Further, as noted above, before the Board could consider the 
appeal on the merits the veteran timely appointed a 
representative and processing of the appeal was delayed.  As 
to his right elbow, he reported that he was scheduled to 
undergo replacement surgery, which subsequent evidence shows 
was performed by VA on September 16, 2005.  Indeed, in an 
October 2005 outpatient entry, a VA physician observed that 
the veteran had recently had right elbow replacement surgery.  
To date, the RO has not considered the veteran's claim under 
Diagnostic Code 5052, which sets forth the criteria governing 
the evaluation of elbow replacement.  As such, this claim 
must be remanded for initial consideration of the veteran's 
right elbow disability since his surgery by the agency of 
original jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In this regard, the Board observes that under Diagnostic Code 
5052, for prosthetic replacement of the elbow joint, a 100 
percent rating is assigned for one year following 
implantation of prosthesis.  Thereafter, for chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity a 50 percent rating is assigned for 
the major arm, with a minimum rating to be assigned of 30 
percent.  Given the veteran's report of worsening, which is 
corroborated by his September 2005 right elbow surgery in the 
month following the hearing, the Board concludes that it 
would be best to have the issue remanded to the RO to 
evaluate his claim based on a complete medical record 
consisting of updated treatment records and the report of a 
contemporaneous VA examination prior to the Board's 
consideration of his appeal to prevent piecemeal adjudication 
of the issue.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In addition, the record shows that the veteran receives 
regular VA care, and the records of his VA treatment, dated 
since October 2005, have not been associated with the claims 
folder.  Because records generated by a VA facility that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators, VA must 
obtain these records.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see also 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Thus, for this reason as well, the Board has no discretion 
and must remand this matter to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any pertinent 
medical records from the Long Beach, 
California, VA Medical Center, dated 
since October 2005.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, and severity of his 
right elbow disability, the residuals 
of the removal of the right fifth 
metacarpal with bone graft and his 
donor site scar on the left tibia.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated tests should be performed.  
The examiner should identify all right 
elbow impairment found to be present.  
He or she should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion, 
and should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in right 
forearm.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the right elbow.  

The examiner must also state whether 
the veteran's residuals of the removal 
of the right fifth metacarpal with bone 
graft are manifested by any muscle 
impairment.  In addition, he or she 
must report the dimensions of all 
pertinent scars, and state whether the 
scars are tender or painful, adherent, 
disfiguring, or manifested by 
limitation of motion.  The examiner 
should set forth a complete rationale 
for all conclusions in a legible 
report.

3.  Then, the RO should reconsider the 
veteran's claims.  If the benefits 
sought on appeal are not granted in 
full, a supplemental statement of the 
case should be issued and the veteran 
and his representative should be 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


